        Case 6:20-cv-00491-ADA Document 24-1 Filed 10/09/20 Page 1 of 4
                                             Exhibit 1

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                             )
BRAZOS LICENSING AND                                    )
DEVELEOPMENT,                                           )     Case Nos. 6:20-cv-00487, 00488,
                                                        )     00489, 00490, 00491, 00492, 00493,
       Plaintiff,                                       )     00494, 00495, 00496, and 00497-
v.                                                      )     ADA
                                                        )
ZTE CORPORATION, ZTE (USA), INC.,                       )
AND ZTE (TX), INC.,                                     )
                                                        )
       Defendants                                       )

                          DECLARATION OF JAMES RAY WOOD

        The undersigned Declarant, JAMES RAY WOOD, of lawful age, hereby declares, deposes
and states as follows, under penalty of perjury:

       1.      I am Chief Patent Counsel for Defendant ZTE (USA), Inc. and have personal

knowledge of the matters asserted in this Declaration.

       2.      ZTE (USA) Inc. is a New Jersey Corporation and has been since its incorporation.

       3.      ZTE (USA) Inc.’s principal place of business is located in the Northern District of

Texas, at 2425 North Central Expressway, Suite 800, Richardson, Dallas County, Texas; this is

ZTE (USA) Inc.’s only place of business in Texas.

       4.      ZTE (USA) Inc. did maintain a physical location at River Place Corporate Park,

Building I, 6500 River Place Boulevard, Austin, Texas 78730 until July 31, 2015; after that date,

however, ZTE (USA) Inc. has not maintained this location or any other physical location in the

Western District of Texas. ZTE (USA) Inc. does not now have, and has not at any time since at

least as early as July 31, 2015, had any place of business (including without limitation any physical

place of business, any regular and established place of business, or any place of business of ZTE

(USA) Inc. within the Western District of Texas.


                                              Page 1 of 4
          Case 6:20-cv-00491-ADA Document 24-1 Filed 10/09/20 Page 2 of 4




         5.    ZTE (USA) Inc. uses, sells, offers for sale, imports, markets, distributes, installs,

services, and supports telecommunications equipment in the U.S. including handsets and

network devices, including online sales; ZTE (USA) Inc. does not make, sell, or offer for sale

any handsets or network devices (whether for end use, distribution, third-party demonstrations,

qualification testing, or any other commercial purpose; whether accused in any of these cases or

not; and whether sold or offered for sale in the United States or not) from the Western District of

Texas.

         6.    ZTE (USA) Inc. does not conduct any business (including any banking activities),

out of any location in the Western District of Texas; and has not marketed, advertised, or made

representations that it has any place of business, address, telephone listing, storefront, or sign on

any building in the Western District of Texas since at least since July 31, 2015, including without

limitation telephone directories and websites.

         7.    ZTE (USA) Inc. has no regular and established place of business in the Western

District of Texas.

         8.    ZTE (USA) Inc. has no physical presence, such as a storefront, physical facility, or

owned, leased, or rented office space, in the Western District of Texas.

         9.    ZTE (USA) Inc. has no employees, directors, or other personnel in the Western

District of Texas conducting its business.

         10.   ZTE (USA) Inc. stores no literature, documents, stock, displays, samples, products

or any other likely sources of proof in this litigation in the Western District of Texas; most

discoverable documents and information within the possession, custody, or control of ZTE (USA)

Inc. will be located in one of two places: (i) financial, marketing, and technical data are stored at




                                              Page 2 of 4
         Case 6:20-cv-00491-ADA Document 24-1 Filed 10/09/20 Page 3 of 4




the company’s principal place of business in Richardson, Dallas County, Texas; and (ii) technical

documents and source code are stored at the Upshaw PLLC law firm in Dallas County, Texas.

        11.     ZTE (USA) Inc. is a wholly owned subsidiary of ZTE Corporation. ZTE (USA)

Inc. is a company distinct and separate from ZTE Corporation, from ZTE (TX) Inc., and from all

other companies and maintains separate books and records, separate bank accounts, and separate

assets, as well as other corporate formalities.

        12.     ZTE (USA) Inc. has no agents assisting in production, storage, transport, and

exchange of goods or services or otherwise carrying out the business of ZTE (USA) Inc. in the

Western District of Texas.

        13.     ZTE (USA) Inc. does not provide any commercial services in the Western District

of Texas.

        14.     ZTE (USA) Inc. has no bank accounts in the Western District of Texas.

        15.     ZTE (USA) Inc. has no presence in the Western District of Texas, including any

likely witnesses in this litigation.

        16.     ZTE (USA) Inc. does not own, lease, operate, manage, maintain, or otherwise

exercise possession or control over offices, warehouses, stores, servers, computers, furniture,

storage facilities, distribution facilities, post boxes, showrooms, manufacturing facilities, or other

facilities, or other real or personal property in the Western District of Texas.

        17.     ZTE (USA) Inc. is not recruiting employees from the Western District of Texas.




                                                Page 3 of 4
     Case 6:20-cv-00491-ADA Document 24-1 Filed 10/09/20 Page 4 of 4




I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.

     EXECUTED this 9th day of October, 2020.


                                      _________________________________________
                                      JAMES RAY WOOD, DECLARANT




                                     Page 4 of 4
